NOT FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                       JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CRISPIN MORA,                                    No.   16-70722

                Petitioner,                      Agency No. A087-002-449

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 16, 2018**


Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Crispin Mora, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and

dismiss in part the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Mora’s motion to reopen as

untimely, where he filed the motion more than a year after the final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and failed to establish that equitable tolling

of the filing deadline was warranted due to a lack of continuance or alleged notary

fraud, see Avagyan v. Holder, 646 F.3d 672, 677 (9th Cir. 2011) (The court

recognizes equitable tolling “during periods when a petitioner is prevented from

filing because of a deception, fraud, or error, as long as the petitioner acts with due

diligence in discovering the deception, fraud or error.”).

      Contrary to Mora’s contention, the BIA did not base its sua sponte

determination on the untimeliness of the motion, and we otherwise lack

jurisdiction to review the BIA’s discretionary denial of sua sponte reopening. See

Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016); Mejia-Hernandez v. Holder,

633 F.3d 818, 823-24 (9th Cir. 2011).

      Because these determinations are dispositive, we do not reach Mora’s

remaining contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    16-70722